  Case 1:20-cr-00030-BMC Document 20 Filed 11/13/20 Page 1 of 2 PageID #: 60




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

       - against -                                          20-CR-30 (BMC)

IVAN REYES ARZATE,

                     Defendant.

---------------------------X

                                  NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Assistant United States Attorney Erin Reid from

this point forward will be added as counsel in the above-captioned matter.

               All future correspondence to the United States in the above-captioned matter

should be sent to:

               Assistant U.S. Attorney Erin Reid
               United States Attorney’s Office (Criminal Division)
               271-A Cadman Plaza East
               Brooklyn, New York 11201
               Tel: (718) 254-6361
               Fax: (718) 254-6321
               Email: Erin.Reid@usdoj.gov
  Case 1:20-cr-00030-BMC Document 20 Filed 11/13/20 Page 2 of 2 PageID #: 61




               In addition, the Clerk of the Court is respectfully requested to ensure that all

future ECF notifications are sent to Assistant United States Attorney Erin Reid at the email

address set forth above.


Dated:    Brooklyn, New York
          November 13, 2020
                                                  Respectfully submitted,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                          By:     /s/ Erin Reid
                                                  Erin Reid
                                                  Assistant U.S. Attorney

cc:      Clerk of the Court (BMC)
